                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

    JASON McGEHEE, et al.,
                                                                Case No. 4:18-CV-03092
           Plaintiffs,

      v.                                                REPLY IN SUPPORT OF MOTION
                                                          TO STAY PENDING APPEAL
    NEBRASKA DEPARTMENT OF
    CORRECTIONAL SERVICES,

           Defendant.


                                   ARGUMENT IN REPLY

           Defendant Nebraska Department of Correctional Services (“NDCS”) submits

this reply in support of its motion under Fed. R. Civ. P. 62 and Fed. R. App. P.

8(a)(1)(A) for a stay of the Court’s Memorandum and Order of March 15, 2019, (Filing

36), and of further proceedings in this Court, pending appeal to the U.S. Court of

Appeals to the Eighth Circuit.

           As an initial matter, NDCS stands in full on the arguments in its principal

brief. (Filing 38.) The Plaintiffs’ opposition fails to overcome NDCS’ showing that a

stay is eminently warranted in these circumstances and, indeed, several of their ar-

guments serve to confirm NDCS’ position. Cognizant of the Court’s time and NDCS’

request that the underlying motion receive expedited treatment, NDCS will briefly

offer two points in reply on the first and second Dataphase factors, respectively.1



1 NDCS need not devote significant energy to the Plaintiffs’ Dataphase part III argument that it is
“baseless speculation” to anticipate Arkansas’ appeal from a possible denial of its pending summary
judgment assertion of Eleventh Amendment immunity. (Filing 39 at 9.) It is self-evidently likely that
a State would exercise its right to appeal to vindicate its sovereign immunity following an unsuccessful
summary judgment motion with a trial date looming. While it is not uncommon for immunity issues


                                                   1
       First, NDCS has comfortably satisfied its threshold obligation to show that its

appeal will present “questions so serious and difficult as to call for more deliberate

investigation,” which, to be clear, is what the law requires for a stay. Planned

Parenthood Minnesota, N. Dakota, S. Dakota v. Rounds, 530 F.3d 724, 731 (8th Cir.

2008); Dataphase Sys. Inc. v. C.L. Sys. Inc., 640 F.2d 109, 114 (8th Cir. 1981) (en

banc) (movants need only show a reasonable probability of success, that is, a fair

chance of prevailing on the merits). NDCS’ position is not that the relevant conclusion

of Missouri DNR2 is not presently the law of this circuit, but rather that intervening

developments have rendered it unsettled. (See Filing 38 at 5-8; Filing 16 at 8-11 (dis-

cussing cases).)

       The Plaintiffs bravely assert that the Eighth Circuit has “twice reaffirmed”

Missouri DNR, but that notion is belied by the very citations the Plaintiffs provide to

support it. (Filing 39 at 3-4 & n.1 (citing In re: Missouri Dep’t of Corr., 661 F. App’x

453, 456 (8th Cir. 2016), reh’g granted and opinion vacated (Sept. 13, 2016), on reh’g

sub nom. In re Missouri Dep’t of Corr., 839 F.3d 732 (8th Cir. 2016), cert. denied sub

nom. Jordan v. Missouri Dep’t of Corr., 137 S. Ct. 2180 (2017); Webb v. City of Maple-

wood, 889 F.3d 483, 488 (8th Cir. 2018)).) Simply put, “declining” to reach an issue—

here, Eleventh Amendment immunity from third-party subpoenas—because a case

can be disposed of on other grounds, or because a party failed to preserve it, is not




to be appealed at the pleadings stage, the fact that Arkansas did not do so earlier in this case bears
little on the likelihood that it is far more likely to do so now, if its motion is overruled.
2 “There is simply no authority for the position that the Eleventh Amendment shields government

entities from discovery in federal court.” In re Mo. Dep’t of Natural Res., 105 F.3d 434, 436 (8th Cir.
1997).


                                                  2
akin to a “reaffirmation” of a prior holding. See id. Given the vital importance of sov-

ereign immunity, and the federalism-related implications of the extent to which a

sovereign State may be hauled into federal court without consent, clarity is needed.

And an appeal that calls on the Eighth Circuit to harmonize its precedents and pro-

vide such clarity is one that presents serious questions deserving of more deliberate

investigation. NDCS has satisfied the first Dataphase factor.

        Second, the Plaintiffs’ argument that NDCS “cannot show it will suffer any

injury at all” without a stay is unpersuasive because it fails to account for the foun-

dational principles of law underlying this case. (See Filing 39 at 6 (emphasis origi-

nal).) The Plaintiffs herald Church of Scientology of California v. United States, 506

U.S. 9 (1992), as “reject[ing] concerns of both mootness3 and irreparable harm.” (Fil-

ing 39 at 4.) Because the court could—following a finding that the tape recordings in

that case should not have been produced to the IRS— still have provided “some form

of meaningful [remedial] relief” by ordering the tapes returned and any copies de-

stroyed, the Church of Scientology appeal was not moot. 506 U.S. at 12-13 (emphasis

original). But this reasoning was for the limited purpose of determining the ongoing

justiciability of the case. Id. at 13. Even in the portion of the opinion block-quoted by




3 The first paragraph of part II of the Plaintiffs’ brief mischaracterizes NDCS’ argument to the extent
it implies that NDCS made any concession regarding the justiciability—i.e., mootness—of the forth-
coming appeal in the event NDCS is unsuccessful in obtaining a stay. (See Filing 39 at 4 (“To support
its irreparable harm argument, [NDCS] . . . suggests that its appeal may be moot absent a stay.”).) To
be sure, NDCS made no such concession, but rather anticipated that a mootness claim might be made
in that scenario. Thus NDCS stated that a “likely” exception to mootness would apply, thereby pre-
serving appellate jurisdiction. (See Filing 38 at 8.) In any event, it is clarifying to have the Plaintiffs’
concession that NDCS’ appeal will not be rendered moot without a stay.


                                                     3
the Plaintiffs, the Court made explicitly clear that it could never retroactively ex-

punge the harm from an unlawful compelled production. Id. at 13 (“While a court may

not be able to return the parties to the status quo ante—there is nothing a court can

do to withdraw all knowledge or information that IRS agents may have acquired by

examination of the tapes . . . .”). The lower court could prevent the government from

doing anything further with the records, but was by then “too late to prevent, or to

provide a fully satisfactory remedy for, the invasion of privacy that occurred when

the IRS obtained the information on the tapes . . . .” Id.

      This conceded irreparable harm is compounded here, where the party from

whom compelled production is sought is not an ordinary private litigant but rather a

sovereign State, with immunity expressly enshrined in the Constitution. The sover-

eign immunity under the Eleventh Amendment is not merely a defense to liability,

but rather an immunity from suit altogether. Fed. Mar. Comm’n v. S.C. State Ports

Auth., 535 U.S. 743, 766 (2002). Viewed through that lens, if NDCS is ultimately

successful in the Eighth Circuit—or, indeed, if any of the other States now advancing

similar arguments reach the Supreme Court and are successful there—then the State

of Nebraska has already suffered irreparable harm. The additional and more concrete

harm of actual production, see Church of Scientology, supra, can be avoided—albeit

possibly just temporarily—while the Eighth Circuit weighs NDCS’ serious immunity

arguments.




                                           4
      The Plaintiffs’ entire argument on irreparable harm brushes these important

constitutional principles aside, instead assuming that some partially “remedial” pro-

cedure would be sufficient to reverse the sovereign harm NDCS would suffer were it

compelled to produce the records now but later prevailed. The cases they cite all in-

volve private litigants lacking the immunity NDCS arguably enjoys. They would have

the Court treat NDCS exactly the same, as though sovereign entities are “mere pre-

fectures or corporations.” Alden v. Maine, 527 U.S. 706, 758 (1999). Cognizant of the

Court’s disagreement with NDCS’ legal position, the Plaintiffs’ opposition to a stay

disregards a State sovereignty principle which the Supreme Court has held “must”

be respected. See id. Issuing a stay pending appeal would preserve the status quo and

honor this constitutional imperative.

                                  CONCLUSION

      For the foregoing reasons, the order of March 15, 2019, (Filing 36), and further

proceedings in this Court should be stayed pending appeal.

      Dated March 29, 2019.

                                        Respectfully submitted,

                                        NEBRASKA DEPARTMENT OF
                                        CORRECTIONAL SERVICES,
                                        Defendant.

                                        DOUGLAS J. PETERSON, NE #18146
                                        Attorney General of Nebraska

                                        s/David A. Lopez
                                        DAVID A. LOPEZ, NE #24947
                                        Deputy Solicitor General

                                        RYAN S. POST, NE #24714



                                          5
Assistant Attorney General

OFFICE OF THE ATTORNEY GENERAL
2115 State Capitol
Lincoln, Nebraska 68509
(402) 471-2682
dave.lopez@nebraska.gov
ryan.post@nebraska.gov

COUNSEL FOR NEBRASKA DEPART-
MENT OF CORRECTIONAL SERVICES




  6
                           CERTIFICATE OF SERVICE

      I hereby certify that on March 29, 2019, I electronically filed the foregoing doc-
ument with the Clerk of the United States District Court for the District of Nebraska,
using the CM/ECF system, causing notice of such filing to be served upon all parties’
counsel of record.

                                        s/David A. Lopez




                                           7
